NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1-2 and 6 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 12/27/2021 to be persuasive and overcome the prior art of record. 
The closest prior art of record is Miller et al. (3,264,836), hereafter referred to as “Miller,” Lindsey (3,029,615), Bahrenburg (4,267,699) and Naruse et al. (5,237,837), hereafter referred to as “Naruse.
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach a double pipe icemaker, a plurality of nozzles; inner pipe; outer pipe; and a jet port to each of the plurality of nozzles. 
However, the references relied upon fail to teach specific the limitations of:
In Claim 1:  “… the plurality of nozzles being arranged axially along the outer pipe, and a size of the at least one jet port of each of the nozzles being different from a size of the at least one jet port of others of the nozzles such that the jet ports decrease in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe, the inlet pipe side and the outlet pipe side of the outer pipe corresponding to the first end and the second end, respectively, of the inner pipe.”
In Claim 2:  “… at least one plate shaped shielding plate that is discrete from the at feast one nozzle and arranged to be hit by the jetting refrigerant, the at least one 
In Claim 6:  “… the first end and the second end being spaced apart in an axial direction of the inlet pipe and the outlet pipe, the plurality of nozzles including at least three nozzles arranged axially along the outer pipe, and the nozzles being disposed at pitches gradually increased in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe, the inlet pipe side and the outlet pine side of the outer pipe corresponding to the first end and the second end, respectively, of the inner pipe.”
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 
Claims 1-2, 4, 6-8, and 10-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steenburgh (3,253,424).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                                       /ERIC S RUPPERT/Primary Examiner, Art Unit 3763